              Case 5:18-cv-01860-JGB-SHK Document 14 Filed 11/08/18 Page 1 of 3 Page ID #:38




                1' Sheila E. Fix (State Bar No. 138613)
                   Sewar Kawwa (State Bar No. 316346)
                    WOOD,SMITHS HENNING & BERMAN LLP
                211 21804 Cactus Avenue, Suite 200
                3~ Riverside, California 92518-3010
                    Phone: 951 779 5000 ♦Fax: 951 755 1650
                4

                S I ~ Attorneys for Defendant Alberto's Mexican Food, Inc.

                6

                7

                8                                   UNITED STATES DISTRICT COURT

                9                 EASTERN DISTRICT OF CALIFORNIA,SACRAMENTO DIVISION

               10

a
J
               11 ~ JAMES RUTHERFORD,an individual,                   Case No. 5:18-cv-01860
J       o
Z
Q       `~
     g od
               12                     Plaintiff,                      STIPULATION TO EXTEND TIME FOR
~    w"'~
W   ~
      ~n                                                              DEFENDANTS LORENZO GARCIA AND
m   ~N~
    ~~         13            v.                                       ALEJANDRA CORRALES TO FILE AN
°~ m ui a ~                                                           ANSWER TO INITIAL COMPLAINT BY
Z ~Z~•
               14 ALBERTO'S MEXICAN FOOD,a business                   NOT MORE THAN 30 DAYS(L.R. 8-3)
z ~a~~            entity of unknown form; LORENZO GARCIA
W EcnQrn
_ ~~U n
               15 AND ALEJANDRA CORRALES,individuals
~¢~~ W            and as joint tenants; and DOES 1-10,                The Hon. Jesus G. Bernal
~   ~w o
        >_     16 inclusive,
o NSW                                                                 Trial Date:         None Set
°
o              17                     Defendants.

               18

               19                  STIPULATION AND REQUEST TO EXTEND TIME TO
               20                          FILE AN ANSWER TO INITIAL COMPLAINT
               21            Plaintiff JAMES RUTHERFORD ("Plaintiff'), and Defendants LORENZO
               22 GARCIA and ALEJANDRA CORRALES (collectively,"Defendants")jointly

               23 stipulate to extend the time for Defendants to file an Answer to the initial complaint

               24 by not more than thirty (30) days, thus making the Answer due by December 8,

               25 2018. This extension will allow additional time to solidify pending representation

               26 issues, for Defendants to execute a joint defense agreement, and for the parties to

               27 continue settlement negotiations.

               28            IT IS SO STIPULATED.
                    LEGAL:10453-0746/10279512.1
                    STIPULATION TO EXTEND TIME FOR DEFENDANTS LORENZO GARCIA AND ALEJANDRA CORRALES
                          TO FILE AN ANSWER TO INITIAL COMPLAINT BY NOT MORE THAN 30 DAYS (L.R. 8-3)
             Case 5:18-cv-01860-JGB-SHK Document 14 Filed 11/08/18 Page 2 of 3 Page ID #:39




               1

               2 DATED: November ~,2018             WOOD,SMITH,HENNING & BERMAN LLP

               3

               4
                                                    I~
               5

               6                                    Attorneys for Defendant ALBERTO'S MEXICAN
                                                    FOOD,INC.
               7

               8

               9 DATED: November 8, 2018
                                                    MANNING LAW,APC
              10

a
J
              11
J       ~
Z
a oo `°                                             BY~        /s/ Craig G. Cote
              12                                               CRAIG G. COTE
~     W~~
w     ~ 0D                                          Attorney for Plaintiff JAMES RUTHERFORD
m     ~N~
      ~~      13
°~
     Ewa ~
C7~~z.
Z~W~o         14
Z dQ O N
W ElnQ ~
_ ~~U~
              15
=a Qo~
~     V~ W
~     ~W O
       >_     16
o NSW
°
o
.:            17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
                   LEGAL:10453-0746/10279512.1
                                                          -2-
                   STIPULATION TO EXTEND TIME FOR DEFENDANTS LORENZO GARCIA AND ALEJANDRA CORRALES
                         TO FILE AN ANSWER TO INITIAL COMPLAINT BY NOT MORE THAN 30 DAYS(L.R. 8-3)
           Case 5:18-cv-01860-JGB-SHK Document 14 Filed 11/08/18 Page 3 of 3 Page ID #:40




             1                                 SIGNATURE ATTESTATION
             2
               I hereby attest that all signatories listed above, on whose behalf this stipulation is submitted,
             3 concur in the filing's content and have authorized the filing.

             4

             5 DATED: November ~ , 2018                     WOOD,SMITH,HENNIN~ & BERMAN LLP

             6

             7                                              By:                                      y
             8                                                         HEI E. IX
                                                                      SEWAR KAWWA
             9                                             Attorneys for Defendant ALBERTO'S MEXICAN
                                                           FOOD,INC.
            10

a
J
            11
J     0
Z     `~
Q ~o~
   o~`r°    12
~
Wm W`"`~
     m~
   ~N~
   ~~       13
°~~wa~
Z ~Z~
   w • o    14
Z dQ O N
W Ern¢rn
_ ~~U n
            15
_ ¢Q
H  U~D~
      W

~   ~W O
    ~> _    16
o N~ W
°
o
            17

            18

            19

            20

            21

            22

            23

            24

            25

            26

            27

            28
                 LEGAL:10453-0746/10279512.1                      _3 _
                 STIPULATION TO EXTEND TIME FOR DEFENDANTS LORENZO GARCIA AND ALEJANDRA CORRALES
                       TO FILE AN ANSWER TO INITIAL COMPLAINT BY NOT MORE THAN 30 DAYS(L.R. 8-3)
